Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are pending in this application

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




2.   Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (2019/0230245). 

   With regard to claim 1, Kurokawa teaches an image processing device (see figs. 1-3) comprising: a processor (14) configured to obtain a positional deviation amount of an actual folding line from an expected folding line on a test sheet and generate, based on the positional deviation amount, sheet image information including image data representing an image to be formed on a sheet, so as to change a position of the image (reads on fig. 1,11A-1B, p[0003-0004,0006,0046,0060-0063,0070-0073 and 0119-0127, clearly Kurokawa describes how a sheet is adjusted to properly fold the sheet where the image data is printed.)

   With regard to claim 2, Kurokawa further teaches wherein the positional deviation amount includes a rotation angle deviation amount of the actual folding line from the expected folding line, and
the processor is configured to rotate the image data based on the rotation angle deviation amount to generate the sheet image information (reads on figs. 8 and 11A-11B, clearly the rotation or angle is detected and corrected). 
                                                                                                                                                                         With regard to claim 3, Kurokawa further teaches wherein the positional deviation amount further includes a translation deviation amount of the actual folding line from the expected folding line, and
the processor is configured to translate the image data based on the translation deviation amount to generate the sheet image information image (reads on fig. 1,8,11A-1B, p[0003-0004,0006,0046,0060-0063,0070-0073 and 0119-0127])  .

    With regard to claim 4, Kurokawa further teaches wherein when at least one of the rotating of the image data or the translating of the image data results in the image residing beyond a printable area of the sheet, the processor performs control such that a warning is issued (clearly figs. 4A-4C, suggests that image data is displayed to warn or advice user that image data is not aligned).

    With regard to claim 5, Kurokawa further teaches an image forming device obtaining sheet image information from the image processing device according to claim 1, and forming the image on the sheet based on the sheet image information (reads on claim 1 and figs. 2 and 3 that suggests that the image can be received from an external information processing device).

  With regard to claims 6 and 9, the limitations of claims 6 and 9 are covered by the limitations of claims 1-5 above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.   Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (2019/0230245), as applied to claims 1 or 6 above, and further view of Seto (2014/0293304).

     With regard to claim 7 and 8  Kurokawa further teaches wherein the sheet on which the image is formed is folded into a half fold (see claim 1 above) , but Kurokawa fails to teach or suggest cutting with a folding back as a reference. However, Seto (in the same field of endeavor “data processing for printing”) teaches that it is well known in the art at the time of the effective filed date of the invention to use the folding reference for cutting (see figs. 7A-7C and p[0041 and 0091]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective time of the invention to provide the system of Kurokawa with the ability to cut with reference to the folding reference, thereby improving the versatily of the system of Kurokawa by enhancing the functions by allowing to cut or separate folded areas. 
                                                            Conclusion
4.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    


       Mizuno (2018/0159989) teaches a forming apparatus having a paper adjusting function.          
       Kawamura et al. (2009/0121407) teaches an image forming device having a postprossing function such as folding.

5.     Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner 
can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this 
group is (571) 273-8300.       
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Marivelisse Santiago-Cordero can be reached on (571) 272-7839. The fax 

phone number for the organization where this application or proceeding is assigned is 

571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.
														
/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
Gabriel I. Garcia
Primary Examiner
June 09, 2022